             Case 1:19-cr-00808-VEC Document 251
                                             250 Filed 07/29/21 Page 1 of 1
USDC SDNY

                                                                          MEMO ENDORSED
DOCUMENT
ELECTRONICALLY FILED
DOC #:                                          Law Offices of
DATE FILED: 7/29/2021                  Donald J. Yannella
                                           A Professional Corporation
                                   Email: nynjcrimlawyer@gmail.com
                                          Tel: (212) 226-2883
                                          Fax: (646) 430-8379

    70 Grand Avenue, Suite 100                                                 233 Broadway, Suite 2370
    River Edge, NJ 07661                                                           New York, NY 10279
                                                                                    (Preferred mailing address)




                                                                    July 29, 2021

    Hon. Valerie E. Caproni
    United State District Judge
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

           Re:     United States v. Salifou Conde
                   19 Cr. 808 (VEC)

    Hon. Valerie E. Caproni:

           I am counsel for Salifou Conde, who was remanded on June 29, 2021, after the jury
    convicted him of the three counts in the indictment. The deadline for the filing of any Rule 29 or
    Rule 33 motions was set for July 30, 2021, with Government opposition due by August 27, 2021,
    and any reply due September 9, 2021.

           With the consent of AUSA Danielle Kudla, I respectfully request that the schedule be
    amended to make any Rule 29 or Rule 33 motions due by August 13, 2021, Government
    opposition due by September 10, 2021, and any reply due by September 17, 2021.



                                                   Sincerely,
Application GRANTED. The above                     /s/
briefing schedule is adopted.
                                                   Donald J. Yannella, Esq.

SO ORDERED.



                               7/29/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
